Citation Nr: 9911220	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  95-04 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain.  

2.  Entitlement to an evaluation in excess of 20 percent for 
internal derangement of the right knee.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

By administrative determination of the RO in March 1993, the 
veteran was determined to have active service from April 1977 
to July 1992.  

This appeal arises from a May 1993 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
lumbosacral strain, rated 20 percent disabling, and 
10 percent for his derangement of the right knee, both 
effective July 1992.  The veteran requested evaluation in 
excess of 20 percent and 10 percent, respectively, and the 
current claim ensued.  The instant claim was remanded by the 
Board of Veterans' Appeals (Board) in October 1996 for 
further medical and procedural development.  By rating 
decision of January 1997, the RO increased the evaluation for 
internal derangement of the right knee from 10 percent to 
20 percent, effective July 1992.  By rating decision of 
December 1998, the RO increased the veteran's evaluation for 
lumbosacral strain from 20 percent to 40 percent, effective 
July 1992.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is productive of no more 
than severe limitation of motion; severe limitation of motion 
with demonstrable deformity of the vertebral body or 
unfavorable ankylosis of the lumbar spine is not shown.  

2.  The veteran's internal derangement of the right knee is 
manifested by pain, with no limitation of extension and 
flexion not limited to 60 degrees; no more than moderate 
instability or subluxation is shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating is excess of 40 percent for the 
service-connected lumbosacral strain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5285, 5289, 5292 
(1998).  

2.  The criteria for a rating in excess of 20 percent for the 
service-connected internal derangement of the right knee are 
not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Codes 
5003, 5257, 5260, 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is important to note that the veteran's 
claim for evaluations in excess of those currently provided 
for lumbosacral strain and derangement of the right knee is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim that is plausible.  In this 
case, the veteran has asserted that his lumbosacral spine and 
right knee disability are more severe than currently 
evaluated; thus, his claim for an increase is well grounded.  
The Board also is satisfied that all relevant facts have been 
properly developed.  The veteran has undergone VA examination 
in February 1994, December 1994 and May 1995.  He provided 
personal hearing testimony before a hearing officer at the RO 
in November 1994.  Pursuant to the Board's remand in 
October 1996, the RO attempted to obtain private medical 
records regarding treatment for the veteran's disabilities, 
to no avail.  The veteran was again evaluated by VA in 
December 1996 


and April 1998.  The record is now complete; there is no 
further obligation to assist the veteran in the development 
of his claim as mandated by 38 U.S.C.A. § 5107(a).  

In a rating decision of May 1993, the RO granted service 
connection for lumbosacral strain, determined to be 
20 percent disabling, and internal derangement of the right 
knee, assigning a 10 percent evaluation, both effective from 
July 1992.  By rating decision of August 1994, the May 1993 
rating decision was confirmed and continued.  By rating 
decision of January 1997, the 20 percent evaluation for 
lumbosacral spine was continued but the RO increased the 
evaluation for internal derangement of the right knee from 
10 percent to 20 percent, effective July 1992.  By rating 
decision of December 1998, the evaluation for lumbosacral 
strain was determined to be 40 percent, effective July 1992.  
The RO has considered all of the evidence of record discussed 
in Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has 
reviewed the claims folder and any additional medical 
evidence presented, including reevaluation of the veteran's 
disabilities via VA examinations.  At all times, when the 
veteran's disabilities were reevaluated, the increase in 
evaluations were found to be effective from July 1992, the 
date of claim.  The veteran now asserts that the 40 percent 
evaluation for lumbosacral strain and the 20 percent 
evaluation for internal derangement of the right knee do not 
properly reflect the level of disability exhibited by these 
two service-connected disabilities.  

Some of the basic facts are not in dispute.  Service 
connection is in effect for lumbosacral spine, rated under 
the provisions of Diagnostic Code 5292.  The disability is 
evaluated at 40 percent, the highest schedular evaluation for 
limitation of motion of the lumbar spine.  He was previously 
evaluated under Diagnostic Code 5295, for lumbosacral strain.  
An evaluation of 40 percent is also the highest schedular 
evaluation available under this diagnostic code.  

Service connection is also in effect for internal derangement 
of the right knee, rated under the provisions of Diagnostic 
Code 5257, recurrent subluxation or lateral instability of 
the right knee.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimant against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 592 (1991). 

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

VA outpatient treatment records of November and December 1993 
were associated with the claims folder.  In November 1993, 
the veteran complained of low back and knee injuries in 
service.  He claimed that his disabilities made it difficult 
at work because of lifting which caused chronic back pain.  
It was noted that there were no acute changes in the pain and 
he requested treatment.  The diagnostic impression was 
chronic low back strain.  In December 1993, he was seen for 
low back pain of one month duration.  He complained that he 
was to undergo physical therapy for his back but that it had 
not been done.  A physical therapy consultation was 
resubmitted.  

In February 1994, the veteran underwent a VA orthopedic 
examination.  It was noted that in 1985, he had undergone 
arthroscopic surgery of the right knee and 


later underwent a resection of the damaged ligaments.  He had 
continuous pain with occasional swelling.  He related that 
the pain intensified with prolonged sitting or standing.  He 
related that he injured his back while exercising in service 
and he had been provided x-rays without a specific diagnosis.  
He complained of continued constant low back pain located up 
the midline without radiating to the lower extremities.  The 
back pain was intensified by bending and was eased by rest.  

Physical examination of the right knee revealed four well-
healed arthroscopic incisions, otherwise, it was normal in 
appearance without any deformity.  There was no swelling, 
fluid, erythema or tenderness.  The right knee was somewhat 
warmer than the left knee, but was not hot.  There was no 
contracture, subluxation, laxity or instability.  Range of 
motion showed extension of zero degrees and flexion 
accomplished to 125 degrees.  

Examination of the lumbosacral spine showed normal appearance 
without deformity.  There was marked diffuse tenderness but 
no paraspinal spasm.  Straight leg raising (SLR) was 
negative, bilaterally.  Range of motion showed forward 
flexion of 80 degrees, backward extension of 30 degrees, 
right and left lateral flexion of 40 degrees and right and 
left rotation of 35 degrees.  He claimed pain on the extremes 
of motion but there was no objective evidence of pain.  He 
was able to arise and stand normally.  His gait was normal.  
Heel and toe gaits were normal.  He was able to hop well on 
his left foot but poorly on his right.  Neurological 
examination, including sensation, motor functions and deep 
tendon reflexes (DTR) was normal.  The diagnoses were chronic 
strain, lumbosacral spine and status post arthroscopic 
surgery of the right knee.  

The veteran provided personal hearing testimony before a 
hearing officer at the RO in November 1994.  He testified 
that he had an operation on his right knee and was told that 
the cartilage was broken up.  He related that he had been 
having problems with his knee since that time.  He claimed to 
be in daily pain and his knee sometimes froze.  He indicated 
that he had two surgeries on the knee but no physical 
therapy.  He testified that his right knee was always 
swollen, stiff and 


made a lot of cracking noises.  He stated he had sharp pain 
radiating down his leg constantly and that his knee went out 
when walking.  As for his low back, he testified that he had 
trouble bending and severe, radiating pain down his leg.  He 
claimed that his back hurt when pressure was applied and that 
he was unable to pick up more than 10 pounds.  

The veteran underwent VA neurological examination in 
December 1994.  He complained of trouble bending, 
particularly in the morning.  The pain radiated from his back 
to his buttocks.  There was some vague numbness in the right 
leg.  Occasionally, there was some buckling of the right leg.  
He related that he was able to lift approximately 10 pounds, 
sit 30 to 60 minutes and could walk about 1/2 block.  
Examination of the extremities revealed no weakness, atrophy 
or fasciculation.  DTR were 2+ and equal.  Toes went down 
bilaterally to plantar stimulation.  Sensation was normal 
throughout.  There were no cerebellar signs.  Romberg was 
negative and SLR was negative at 90 degrees in the sitting 
position.  The diagnosis was chronic low back pain.  

The veteran underwent additional VA orthopedic examination in 
May 1995.  He complained of intermittent low back pain 
located in the midline without radiation to the lower 
extremities.  His pain was intensified by prolonged sitting 
and standing and was eased by heat and by stretching.  He 
also complained of constant pain and swelling.  His pain was 
intensified by lifting and by steps and was eased by rest.  
He related that he took no pain medication.  He was forced to 
avoid all strenuous activity.  X-ray examination was compared 
to prior x-rays of February 1994 and June 1994.  Calcific 
density was again seen in the supra patellar region.  This 
was unchanged from the prior x-rays and likely represented 
synovial chondromatosis.  Examination of the lumbosacral 
spine showed normal appearance without deformity.  There was 
mild diffuse tenderness, but no paraspinal spasm.  SLR was 
negative, bilaterally.  Range of motion showed forward 
flexion of 50 degrees, backward extension of 25 degrees, 
right and left lateral flexion of 35 degrees and right and 
left rotation of 30 degrees.  There was no objective evidence 
of pain on motion.  He was able to arise and stand normally.  
His gait was independent with a 


mild limp to the right.  Heel and toe walking accentuated the 
limp.  He was able to hop better on his left foot than on his 
right foot.  He refused to squat.  X-ray examination showed 
the vertebral bodies to be normally aligned.  There was no 
evidence of bone destruction or osteophytosis.  The 
diagnostic impression was status post arthroscopic surgery of 
the right knee and chronic low back pain, history of trauma.  

Pursuant to a Board remand, the veteran underwent VA 
examination in December 1996.  He related that at the time of 
the examination, he worked full-time as an inspector.  He 
complained of constant pain in the back which was worse with 
ambulation and better with rest.  He related no change in 
symptoms since 1987.  As for his right knee, he complained of 
episodes of pain with significant walking and he ambulated 
with a limp.  Physical examination of the spine showed no 
postural abnormality.  There was mild scoliosis.  The 
musculature of the back was within normal limits.  Forward 
flexion was 80 degrees, backward extension was 20 degrees, 
lateral flexion to either side was 30 degrees and rotation 
was 30 degrees.  He definitely had pain on motion of his 
spine.  Neurologically, there were no obvious gross deficits 
noted.  The examiner stated that it was his impression that 
the veteran had mechanical back pain, some of which may be 
due to an injury, but was most likely secondary to the limp 
he had because of his right knee injury.  Physical 
examination of the right knee revealed mild swelling about 
the knee.  There was a well-healed scar.  There was varus 
deformity about the knee.  The range of motion was from zero 
to 100 degrees, and the motion was painful.  He had medial 
joint line tenderness.  The knee appeared to be stable to 
varus and valgus stress as well as to anterior to posterior 
draw, but this was difficult to tell because of the veteran's 
pain.  X-rays as well as MRI of 1995 showed osteochondral 
defect as well as degenerative disease.  The diagnostic 
assessment was osteochondral defects with osteoarthritis of 
the knee.  The examiner indicated that the veteran's 
disabilities were very limiting, requiring him to walk slowly 
and unable to engage in full-time sports or any significant 
activity.  

A letter was received by VA from Cyrus Pezeshki, M.D. in 
March 1997.  Dr. Pezeshki indicated that he examined the 
veteran in his office at the request of Disability 
Determination Services.  He indicated that any records 
regarding that treatment had to be obtained from the 
Disability Determination Services.  The RO attempted to 
obtain a release of information from the veteran in an effort 
to obtain these records, to no avail.  

The veteran underwent VA orthopedic examination in 
April 1998.  He complained of pain in the midline without 
radiation to the lower extremities.  He related that his pain 
was intensified by prolonged sitting and standing and was 
eased by heat and Motrin.  He also complained of constant 
right knee pain with intermittent swelling, primarily on 
prolonged standing and walking as well as stairs and eased by 
rest and Motrin.  He had been forced to avoid all strenuous 
activity.  Examination of the lumbosacral spine showed mild 
diffuse tenderness but no paraspinal spasm.  SLR was positive 
on the right side at 40 degrees and negative on the left.  
Range of motion showed forward flexion of 50 degrees, 
backward extension of 25 degrees, right and left lateral 
flexion of 35 degrees, and right and left rotation of 
30 degrees.  There was no objective evidence of pain on 
motion.  X-ray examination of the lumbosacral spine revealed 
the vertebral bodies and intervertebral disc spaces were 
normal in height.  There was also normal alignment.  Mild 
anterior compression was noted at several levels, likely due 
to Schmorl's nodes.  The sacroiliac joints and the 
paravertebral soft tissues were normal.  

Examination of the right knee showed four well-healed 
arthroscopic incisions.  There was no swelling, fluid, heat 
or erythema.  There was mild diffuse tenderness and mild 
crepitation on extension.  There was no subluxation, 
contracture, laxity or instability.  McMurray's sign was 
negative.  Range of motion showed extension to zero degrees 
and flexion to 125 degrees.  The veteran was able to rise and 
stand normally.  His gait was independent with a mild limp to 
the right.  Heel and toe walking accentuated that limp.  He 
hopped well on his left foot but refused to hop on his right 
foot.  He squatted with moderate difficulty.  Neurological 
examination including sensation, motor function and DTR was 
normal.  X-ray examination of the right knee revealed the 
bone and joint structures appeared intact with no 


evidence of arthritic change.  The supra-patellar 
calcification very likely represented a synovial 
osteochondroma.  The other view of the right knee showed a 
calcified loose body in the supra-patellar recess, medially.  
There were no other abnormalities noted.  The diagnostic 
impressions were status post arthroscopic right knee and 
chronic strain, lumbosacral spine.  The examiner indicated 
that there was no evidence of weakened movement, excessive 
fatigability, or incoordination.  There was no additional 
loss in range of motion secondary to pain since the veteran 
had pain during the examination.  

Lumbosacral Spine

The veteran's lumbosacral spine disability is presently 
40 percent disabling.  This schedular evaluation is the 
highest schedular evaluation possible under Diagnostic Codes 
5292 and 5395, the two codes used to evaluate the veteran's 
back disability.  In order to warrant a 50 percent 
evaluation, the veteran must exhibit unfavorable ankylosis of 
the lumbar spine under Diagnostic Code 5289.  There is no 
medical evidence of ankylosis of the veteran's lumbosacral 
spine.  The veteran could receive an additional 10 percent 
evaluation in addition to a rating for limited motion, if he 
had demonstrable deformity of the vertebral body.  The 
medical evidence revealed that the veteran's vertebral bodies 
were well aligned and there was no evidence of deformity, 
necessary to warrant an additional 10 percent evaluation 
under Diagnostic Code 5285, residuals of a fracture of the 
vertebra.  Since the veteran does not have a fracture of the 
vertebra or ankylosis of the lumbar spine, he is presently 
evaluated at the highest schedular rating possible for his 
service-connected lumbosacral spine disability.  

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain or weakness is demonstrated, and pain or weakness 
on use is not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  As the veteran is currently 
receiving the maximum disability rating available under 
Diagnostic Code 5292 for 


limitation of motion, consideration of functional loss due to 
pain would not lead to a higher evaluation.  Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997).  At no time since the 
inception of this claim has the veteran's lumbosacral spine 
disability been more disabling than the present 40 percent 
evaluation presently rated.  Therefore, an evaluation in 
excess of 40 percent is not warranted.   


Right Knee

The veteran is presently evaluated as 20 percent disabled 
pursuant to Diagnostic Code 5257. Under DC 5257, a 10 percent 
evaluation contemplates mild subluxation or lateral 
instability.  A 20 percent evaluation contemplates moderate 
subluxation or lateral instability.  To warrant a 30 percent 
evaluation, severe subluxation or lateral instability must be 
shown.  

A review of the medical evidence of record reveals that the 
veteran's right knee disability has exhibited no severe 
subluxation or instability, necessary for a 30 percent 
evaluation.  Therefore, the veteran does not warrant an 
increased evaluation under DC 5257.  

It is also important to note that on VA examination of 
December 1996, the veteran was diagnosed with osteoarthritis 
of the right knee.  However, this diagnosis was based on 
report only and no radiology records indicating arthritis 
were associated with the claims folder.  Specifically, on the 
most recent VA examination of April 1998, there were two sets 
of x-rays noted.  March 1998 x-ray reports indicated that the 
bone and joint structures appeared intact with no evidence of 
arthritic change.  The April 1998 x-ray examination report 
indicated that there was a calcified loose body of the supra-
patellar recess, medially.  Therefore, since there is no x-
ray evidence of arthritis, it is not appropriate to rate the 
veteran under Diagnostic Code 5003 and not necessary to 
consider the application of VAOPGCPREC 23-97 (July 24, 1997), 
which permits multiple ratings for instability and arthritis 
of a knee.

Limitation of flexion is evaluated under Diagnostic Code 
5260.  In order to warrant a 20 percent evaluation under this 
diagnostic code, flexion must be limited to 30 degrees.  
Flexion limited to 15 degrees warrants a 30 percent 
evaluation.  

Limitation of extension is evaluated under Diagnostic Code 
5261.  In order to warrant a 20 percent evaluation under this 
diagnostic code, extension must be limited to 15 degrees.  
Extension limited to 20 degrees warrants a 30 percent 
evaluation.  

During the December 1996 VA examination, the veteran 
exhibited his most limited range of motion of the right knee 
from zero to 100 degrees with painful motion.  When compared 
with standard range of knee motion (0 to 140 degrees, see 
38 C.F.R. § 4.71, Plate II), the veteran's limitation of knee 
motion, even considering his complaints of pain, is not shown 
to be more than slight, insufficient to warrant a 30 percent 
evaluation for limitation of flexion or extension.  

Again, there was no additional loss of range of motion, 
weakened movement, excess fatigability or incoordination with 
the veteran's right knee disability.  In any event, the 
evaluation under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability does not include 
limitation of motion and consideration of functional loss due 
to pain, weakness, etc., would not be appropriate.

At no time since the veteran filed his initial claim for 
service connection for lumbosacral strain and internal 
derangement of the right knee in July 1992, have the 
veteran's service-connected disabilities been more disabling 
than they are currently rated.  

Based on the foregoing, ratings in excess of those presently 
provided for lumbosacral strain or derangement of the right 
knee are not warranted.  




ORDER

A rating in excess of 40 percent for lumbosacral strain is 
denied.

A rating in excess of 20 percent for internal derangement of 
the right knee is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

